Citation Nr: 0309053	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  02-00 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from October 1945 to 
May 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for prostate cancer.


REMAND

The veteran seeks service connection for prostate cancer.  He 
contends that he developed prostate cancer as a result of 
ionizing radiation exposure while stationed in Los Alamos, 
New Mexico during active service.  The veteran stated that he 
did not receive treatment for prostate cancer during active 
service or for many years thereafter.  The veteran concedes 
and the medical evidence shows that prostate adenocarcinoma 
was initially diagnosed by systemic biopsy in September 1995.  

In June 1947 the RO obtained the veteran's Separation 
Qualification Record, WD AGO Form 100.  This shows the 
veteran entered his second period of active service on April 
12, 1946 and separated on May 17, 1947.  For twelve months 
during this period his military occupational specialty was 
Demolition Technician (533).  The description shows he 
performed his duties at Los Alamos, New Mexico, where he 
"[d]id special castings with explosives in [a] (sic) 
laboratory."  

Also received in June 1947 was the veteran's April 30, 1947 
separation medical examination report, which was performed at 
Ft. Bliss Texas.  This shows that at least from April 30, 
1947 until separation from active service the veteran was 
stationed at Ft. Bliss Texas.  In fact, his Enlisted Record 
and Report of Separation, WD AGO Form 53-55, shows he 
separated from active service on May 17, 1947 at Ft. Bliss 
Texas.  It shows he was assigned to Company E, Manhattan 
District, in Santa Fe, New Mexico.  It also shows that he 
served on active duty during his initial period of active 
service from October 2, 1945 to April 11, 1946.  

In August 1948 the RO obtained copies of the veteran's 
medical entrance and separation examination reports for both 
periods of active service.  The Request for Army Information, 
VA Form 3101, shows he served on active duty as a private 
first class in a Santa Fe Detachment from October 2, 1945 to 
April 11, 1946 in Santa Fe, New Mexico.  

The veteran filed a claim for service connection for prostate 
cancer in November 1999.  He stated he served at Los Alamos, 
New Mexico, (THE ATOMIC BOMB PROJECT).  In a February 2000 
letter he stated he served as a specialist working on the 
atomic bomb from October 1945 to June 1947 while assigned to 
a unit at Los Alamos, New Mexico.  He stated he did not know 
the full extent of his exposure to radiation.  He stated he 
worked on the Manhattan Project and he mixed explosives.  He 
stated he did not wear a film badge during that time.  

In July 2000 and August 2000 the RO requested verification of 
the veteran's radiation risk activity from the Army Radiation 
Standards and Dosimetry Lab at Redstone Arsenal, Alabama, 
based on the information provided.  The RO indicated that it 
had not received a response from the National Personnel 
Records Center (NPRC), but such a prior request is not clear.  

In July 2000 the RO also asked the veteran to specify whether 
he was a participant at the Trinity test site or witnessed 
nuclear explosions.  The Board notes that for Operation 
TRINITY the operational period was July 16, 1945 to August 6, 
1945.  38 C.F.R. § 3.309(d) (2002).  The Board also notes 
that onsite participation includes the six month period 
following the official operational period of an atmospheric 
nuclear test, presence at the test site or other test staging 
area to perform official military duties in connection with 
completion of projects related to the nuclear tests including 
decontamination of equipment used during the nuclear testing.  
38 C.F.R. § 3.309(d) (2002).  

In an August 2000 letter the veteran stated he had been 
assigned to the 4817th Special Engineering Group at Alamos, 
New Mexico.  He stated he did not participate in the testing 
but visited testing sites, including the Trinity test site in 
Alamogordo, New Mexico.  

In August 2000 the Army Radiation Standards and Dosimetry 
Laboratory responded that it could not locate any records of 
exposure to ionizing radiation for the veteran based on the 
information provided.  In its second negative response to the 
RO that facility noted that their records dated back only to 
1954.  

In a September 2000 letter the Defense Threat Nuclear Agency 
informed the veteran that it had not received an inquiry from 
VA but research efforts on his behalf would be made.  The 
veteran submitted a copy of this letter.  

In a September 2000 Report of Contact, VA Form 119, the RO 
concludes that there was no evidence of ionizing radiation 
exposure based on the response from the Department of the 
Army.  The RO also determined that there was further need for 
development to the Defense Threat Nuclear Agency.  

Finally, the evidence includes a February 2002 Request for 
Information, 3101 Print, which has no clear date of receipt.  
The RO requested the veteran's service personnel records to 
confirm radiation risk activities and records of radiation 
exposure, including DD Form 1141.  The NPRC responded that 
the requested information is not a matter of record.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.309(d) (2002).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2002) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  The provisions do not include prostate cancer 
as a disease subject to presumptive service connection.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

If it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of onsite participation in the 
atmospheric testing of nuclear weapons detonations; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section (in this case, 
5 years or more after exposure), the claim will be referred 
to the Under Secretary for Benefits for an opinion as to 
whether it is at least as likely as not that a relationship 
exists between the disease and the radiation exposure.  If 
any of the foregoing three requirements have not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation.  38 C.F.R. § 3.311(b),(c).

In claims based upon participation in atmospheric nuclear 
testing, dose data will in all cases be requested from the 
appropriate office of the Department of Defense.  38 C.F.R. § 
3.311(a)(2)(i).  In cases described in 38 C.F.R. § 
3.311(a)(2)(i), the veteran's presence at the site will be 
conceded if military records do not establish presence or 
absence from a site at which exposure to radiation is claimed 
to have occurred.  38 C.F.R. § 3.311(a)(4)(i).  

When the claim is referred, the Under Secretary for Benefits 
"shall consider the claim with reference to the factors 
specified in paragraph (e) of this section and may request an 
advisory opinion from the Under Secretary for Health."  38 
C.F.R. § 3.311(c)(1).  After referring to these factors, the 
Under Secretary for Benefits must then determine the 
likelihood that the claimant's exposure to radiation in 
service resulted in the current radiogenic disease.  See 38 
C.F.R. § 3.311(c)(1).

In this case, the veteran's Separation Qualification Record, 
WD AGO Form 100, shows he performed his duties as a 
Demolition Technician (533) at Los Alamos, New Mexico, where 
he "[d]id special castings with explosives in [a] (sic) 
laboratory," beginning on April 12, 1946.  His Enlisted 
Record and Report of Separation, WD AGO Form 53-55, shows he 
was assigned to Company E, Manhattan District, in Santa Fe, 
New Mexico.  The Request for Army Information, VA Form 3101, 
shows he served on active duty as a private first class in a 
Santa Fe Detachment during his initial period of active 
service from October 2, 1945 to April 11, 1946.  

In this case, the veteran states he had been assigned to the 
4817th Special Engineering Group at Alamos, New Mexico.  He 
states that, although he did not directly participate in 
testing, he visited testing sites, including the Trinity test 
site in Alamogordo, New Mexico.  

In this case, the medical evidence establishes that this 
veteran has been diagnosed with prostate cancer more than 5 
years after the claimed exposure.  Consequently, a dose 
estimate must be made in this case.  

Accordingly, in light of the development required under 38 
C.F.R. § 3.311 and mandated by the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request dose data from 
the appropriate office of the Department 
of Defense.  This should include a 
response from the Defense Threat Nuclear 
Agency based on the veteran's available 
service information.  The RO should 
request copies of records maintained 
regarding potential occupational exposure 
to ionizing radiation for the veteran.  
All attempts to obtain such records 
through official channels should be 
documented in the claims folder.  Such 
development shall continue until it is 
reasonably certain that no additional 
records are available or that they do not 
exist.  

3.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  After the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available information 
regarding effects of exposure to ionizing 
radiation exposure based on the veteran's 
military occupational specialty and his 
statements concerning his locations and 
activities, should be referred to the 
Under Secretary for Health for the 
preparation of a dose estimate, which may 
include a determination of no exposure.  
If it is determined that the veteran was 
exposed to ionizing radiation, as 
claimed, the issue should be further 
developed under 38 C.F.R. § 3.311(c) as 
provided under § 3.311(b)(i). 

In the review of the claim under 38 
C.F.R. § 3.311(c) (ii), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that prostate cancer was caused by in-
service exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  In accordance with 
the guidance in Stone v. Gober, 14 Vet. 
App. 116 (2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, including Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and the VCAA and if they 
are not, the RO should implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for prostate cancer.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.  The 
purpose of this REMAND is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


